
	
		I
		112th CONGRESS
		1st Session
		H. R. 139
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To preserve the Arctic coastal plain of the Arctic
		  National Wildlife Refuge, Alaska, as wilderness in recognition of its
		  extraordinary natural ecosystems and for the permanent good of present and
		  future generations of Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Udall-Eisenhower Arctic Wilderness
			 Act.
		2.Findings and
			 statement of policy
			(a)FindingsThe
			 Congress finds the following:
				(1)Americans cherish
			 the continued existence of expansive, unspoiled wilderness ecosystems and
			 wildlife found on their public lands, and feel a strong moral responsibility to
			 protect this wilderness heritage as an enduring resource to bequeath
			 undisturbed to future generations of Americans.
				(2)It is widely
			 believed by ecologists, wildlife scientists, public land specialists, and other
			 experts that the wilderness ecosystem centered around and dependent upon the
			 Arctic coastal plain of the Arctic National Wildlife Refuge, Alaska, represents
			 the very epitome of a primeval wilderness ecosystem and constitutes the
			 greatest wilderness area and diversity of wildlife habitats of its kind in the
			 United States.
				(3)President Dwight
			 D. Eisenhower initiated protection of the wilderness values of the Arctic
			 coastal plain in 1960 when he set aside 8,900,000 acres establishing the Arctic
			 National Wildlife Refuge expressly for the purpose of preserving unique
			 wildlife, wilderness and recreational values.
				(4)In 1980, when the
			 Congress acted to strengthen the protective management of the
			 Eisenhower-designated area with the enactment of the Alaska National Interest
			 Lands Conservation Act (Public Law 96–487), Representative Morris K. Udall led
			 the effort to more than double the size of the Arctic National Wildlife Refuge
			 and extend statutory wilderness protection to most of the original area.
				(5)Before the
			 enactment of the Alaska National Interest Lands Conservation Act, the House of
			 Representatives twice passed legislation that would have protected the entire
			 Eisenhower-designated area as wilderness, including the Arctic coastal
			 plain.
				(6)A
			 majority of Americans have supported and continue to support preserving and
			 protecting the Arctic National Wildlife Refuge, including the Arctic coastal
			 plain, from any industrial development and consider oil and gas exploration and
			 development in particular to be incompatible with the purposes for which this
			 incomparable wilderness ecosystem has been set aside.
				(7)When the Arctic
			 National Wildlife Refuge was established in 1980 by paragraph (2) of section
			 303 of the Alaska National Interest Lands Conservation Act (Public Law 96–487;
			 94 Stat. 2390; 16 U.S.C. 668dd note), subparagraph (B)(iii) of such paragraph
			 specifically stated that one of the purposes for which the Arctic National
			 Wildlife Refuge is established and managed would be to provide the opportunity
			 for continued subsistence uses by local residents, and, therefore, the lands
			 designated as wilderness within the Refuge, including the area designated by
			 this Act, are and will continue to be managed consistent with such
			 subparagraph.
				(8)Canada has taken
			 action to preserve those portions of the wilderness ecosystem of the Arctic
			 that exist on its side of the international border and provides strong legal
			 protection for the habitat of the Porcupine River caribou herd that migrates
			 annually through both countries to calve on the Arctic coastal plain.
				(9)The extension of
			 full wilderness protection for the Arctic coastal plain within the Arctic
			 National Wildlife Refuge will still leave most of the North Slope of Alaska
			 available for the development of energy resources, which will allow Alaska to
			 continue to contribute significantly to meeting the energy needs of the United
			 States without despoiling the unique Arctic coastal plain of the Arctic
			 National Wildlife Refuge.
				(b)Statement of
			 PolicyThe Congress hereby declares that it is the policy of the
			 United States—
				(1)to honor the
			 decades of bipartisan efforts that have increasingly protected the great
			 wilderness ecosystem of the Arctic coastal plain;
				(2)to sustain this
			 natural treasure for the current generation of Americans; and
				(3)to do everything
			 possible to protect and preserve this magnificent natural ecosystem so that it
			 may be bequeathed in its unspoiled natural condition to future generations of
			 Americans.
				3.Designation of
			 additional wilderness, Arctic National Wildlife Refuge, Alaska
			(a)Inclusion of
			 arctic coastal plainIn furtherance of the Wilderness Act (16
			 U.S.C. 1131 et seq.), an area within the Arctic National Wildlife Refuge in the
			 State of Alaska comprising approximately 1,559,538 acres, as generally depicted
			 on a map entitled Arctic National Wildlife Refuge—1002 Area Alternative
			 E—Wilderness Designation and dated October 28, 1991, is hereby
			 designated as wilderness and, therefore, as a component of the National
			 Wilderness Preservation System. The map referred to in this subsection shall be
			 available for inspection in the offices of the Secretary of the
			 Interior.
			(b)AdministrationThe
			 Secretary of the Interior shall administer the area designated as wilderness by
			 subsection (a) in accordance with the Wilderness Act as part of the wilderness
			 area already in existence within the Arctic National Wildlife Refuge as of the
			 date of the enactment of this Act.
			
